UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 17, 2013 GENERAL EMPLOYMENT ENTERPRISES, INC (Exact name of registrant as specified in its charter) Illinois 1-05707 36-6097429 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (630) 954-0400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.01Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer ofListing As previously disclosed by General Employment Enterprises, Inc. (the ”Company”) in its Form 8-K filed with the Securities and Exchange Commission (the “SEC”) on November 30, 2012,the Company dismissed BDO USA, LLP as its independent registered public accounting firm on November 26, 2012, and on November 29, 2012 engaged Friedman LLP as its new independent registered public accounting firm.As a result of this change, the Company has been delayed in the filing of its Form 10-K for its fiscal year ended September 30, 2012.On January 17, 2013, the Company received a letter (the “Letter”) from NYSEMKT, LLC (the “NYSE MKT”) which stated, among other things, that the Company has failed to timely file its annual report with the SEC for its fiscal year ended September 30, 2012, and that the timely filing of this report is a condition to the Company’s continued listing on the NYSE MKTpursuant to Sections 134 and 1101 of the NYSE MKT’s Company Guide.The Letter further states that in order to maintain its listing, the Company must submit a plan to the NYSE MKT by January 31, 2013 advising the NYSE MKT of action it has taken or will take that will bring the Company in compliance with Sections 134 and 1101 of the NYSE MKT’s Company Guide by no later than April 17, 2013.The Company and its new independent registered public accounting firm are working diligently to finalize the Company’s financial statements in order to allow the Company to file its annual report for its fiscal year ended September 30, 2012 as soon as possible. On January 23, 2013, a press release announcing the receipt of the letter from the NYSE MKT, LLCwas issued. A copy of the press release is included as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Press release issued by General Employment Enterprises, Inc. dated January 23, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GENERAL EMPLOYMENT ENTERPRISES, INC. (Registrant) Date:January 23, 2013 By: /s/ Michael K. Schroering Michael K. Schroering Chairman of the Board and Chief Executive Officer 3
